The infant plaintiffs were passengers in a ear of defendant Anthony Iaeobelli, which was being driven by his brother, Frank Iacobelli. While the car was proceeding north past a truck parked near the east curb of the street it collided with a car proceeding south which was passing a car parked near the west curb of the street. From the result of the collision the injuries were sustained. Defendants claim no negligence was established; that the verdicts are against the weight of the evidence, and that the verdicts were excessive. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.